The opinion of the Court was delivered by
Willakd, A. J.
The three cases above entitled involve the same question. In each there has been judgment of ouster in quo warranto. Coogan claims to hold the office of Assessor of Charleston, Champlin that of Assistant Assessor of Charleston, and Addi*476son that of City Sheriff for the city of Charleston, each having been elected to the respective offices claimed by them on the 6th day of July, 1869, by the City Council of Charleston. The authority for the election, in each case, was an Ordinance of the City Council, ratified May 20, 1869, declaring such offices vacant. At the time of the adoption of such Ordinance, the offices in question were respectively filled as follows: That of Assessor, by W. N. Hughes, elected by the City Council, on the 11th of December, 1867, for four years, and also appointed to the same office by the military commander of the Second Military District; that of the Assistant Assessor, by C. P. Frazer, elected by the City Council, November 20, 1866, for four years; and that of City Sheriff, by P. C. Guerry, elected by the City Council, November 20,1866, for four years. Inasmuch as, in each case, the term of the former incumbent was unexpired as it existed at the lime of his election, the question is presented whether the Ordinance declaring vacant such offices was passed with competent authority; whether the act of election that ensued from its provisions, and under which the plaintiffs in error — the defendants below — -claim to retain their offices, was valid and effectual.
The cases were originally heard before the Chief Justice, sitting at Chambers, under the authority conferred upon the Justices of the Supreme Court by the sixth Section of the “ Act to organize the Supreme Court.” — Spe’l Ses., 1868, 73. The judgment in the cases established the right of such former incumbents as against the plaintiffs in error, and ordered the plaintiffs in error to vacate such offices, of which they were in possession, in favor of such former incumbents.
It will not be necessary to consider the question whether, in the absence of special authority, the City Council, in virtue of their authority and control over purely municipal offices, created and regulated by Ordinance alone, could, by the declarations of an Ordinance, put an end to the terms of the incumbents of such offices, so as to create a vacancy before the expiration of the time for which they were originally elected.
Under the view taken of the “Act regulating the tenure of certain offices and appointments thereto, and for other purposes,” passed August 15, 1868, (Special Session, 1868, p. 11,) authority to adopt such an Ordinance and to proceed to election of successors to the offices in question was given.
Passing, for the present, the question whether the Legislature pos-*477sessecl competent authority in the given case, and we come directly to the consideration of the construction and effect of the Act regulating tenures as bearing on the case in hand. This Act declares as follows (Sec. 1): “That all State, District and municipal officers appointed by the General commanding the late Second Military District, in pursuance of, and under the authority of, the reconstruction laws of Congress, or appointed or elected under the late Provisional Government of South Carolina, and not removed by said General commanding, and whose places have not been filled by election or appointment, under the new Constitution, shall continue in office until their several offices are filled by the election or appointment and qualification, according to law, of the proper State, County and municipal officers, or until the duties of such offices have devolved, by authority of the General Assembly, upon other officers duly elected or appointed and qualified, according to law, under the new Constitution.” The succeeding Sections of this Act relate to the time of filing official bonds; to validating the elections held in April and June, 1868; to provisions to secure the transfer of such offices to the persons entitled to them; and to the Court of Equity.
The offices in question are within the terms of the first Section. They are municipal offices. Those of Assistant Assessor and City Sheriff were filled during the Provisional Government that preceded the Military Government established under the Acts of Congress, commonly known as the Reconstruction Acts; the office of Assessor was filled under the authority of the Military Government. Although the act of election was performed by, the City Council, yet, as it was political in its character, it must be referred to the then supreme authority within the State. Powers, rights and obligations resting in grant derive their force and effect from the nature and extent of the right and capacity of the grantor at the time of executing the grant; but political powers are referable to the present authority and consent of the supreme power of the State. Nor is the nature or limits of political power changed, whether reposed in the hands of an individual or body politic. It is evident, from the fact of municipal officers being included in Section 1, that the Legislature intended that the provisions of the Act should reach to persons holding office under appointment or election by municipal bodies, for, otherwise, the words of inclusion would be senseless and nugatory.
It is, in the sense so well conveyed by the maxim, qui facii per *478alium faoit per se, that the Legislature referred to elections and appointments by municipal bodies, as embraced in the general terms employed, to wit: “appointed by the General commanding,” and “appointed or elected under the late Provisional Government.”
The question then arises whether the Act under consideration must be deemed to have intended an immediate exercise of the appointing power in reference to the offices embraced in the first Section, as unfilled under the new Constitution; and the further effect, that the term of the former incumbent.should cease and determine upon such appointment being duly made, and qualification of the appointee thereunder.
The argument against such a construction must rest mainly upon the idea that the Legislature, not having so declared in terms, this Act ought to be read in connection with previous legislation, and so construed that whatever had been done thereunder might continue to stand. This is the ordinary rule of construction in the absence of repeal or repugnancy, but it admits of its exceptions.
This rule, to be applicable, must be found within the reasonable intent of the statute to which it is sought to apply it.
The general object of the statute must be first sought for in order to direct the implication as to its intent, and then the special purpose must be considered in order to ascertain the limits of such intent. The general object is best illustrated by the occasion that called it forth. The historic events with which the policy of this statute is interwoven are extraordinary beyond precedent. The domestic government v?as overturned by the military power of the United States. Martial government succeeded, based upon the laws of war, and the orders emanating from the military head of the nation. This was followed by a government professedly provisional, authorized by the National Executive, and resting upon an elective basis, incompatible with the pre-existing Constitution of the State, and emanating from the National Executive. Under this Government, a Constitution and laws, and election and appointments to office, succeeded. This was, in turn, displaced by a military government, established under the authority of the National Legislature. To this Government, succeeded the present Constitutional Government of the State. The Act in question was one of a series of measures intended to effect this last named change in the exercise of public authority. Its provisions are sweeping, and reach to all offices held under State authority not provided for under the Con*479stitution of 1868, including the offices created under municipal charters. It found many offices filled under an authority foreign to the domestic system of the State, and it is a necessary inference that it designed to bring back those offices, as to their incumbency, to proper relations to the sovereignty residing in the State, and now restored to full exercise. The most natural mode of doing this was to remove those officers who derived their authority under the preexisting governments of the State, and to choose new officers through appropriate forms and proceedings. The general intent, thus inferentially drawn, is in harmony with the policy evinced by the Constitution itself, and by all the legislation that ensued under that Constitution.
The special object and intent of the Act, as included in the words “shall continue in office until their several offices are filled,” &c., obviously was to substitute this Act as the authority for the continuance of such persons in office, in the place of the authority under which they had held previous to the passage of this Act. They would thus no longer hold as of the original tenure, by which they took the office, but under the Act as a provisional means of supplying the office with incumbents until there might be a due exercise of the proper electing or appointing power. Regarding this statute in this light, a vacancy existed, as it respects the formal tenure of the office, sufficient to warrant the exercise of the electing or appointing power, in whatsoever hands it might be lodged.
In some instances, as in the case of charter officers elected by the people, further legislation w'as needed to provide for the holding of a legal election, and that legislation was subsequently provided. The City Council not being limited as to the time or mode of proceeding to fill the offices thus declared vacant by any statute, no further legislation was requisite to enable them to proceed in the manner contemplated by the statute in question.
According to the view that has been taken of the effect of the Act regulating tenures, no doubt can exist as to the competency of the Legislature to act in the mode under consideration. In the absence of any constitutional limitation of their authority, in that respect, they could act upon the term of the incumbent, either by way of increasing or diminishing it. This is, in effect, what they have done.
It appears, therefore, that the plaintiffs in error are entitled to the respective offices claimed by them.
*480The judgment of ouster must be set aside and the proceedings dismissed.
Carpenter, J, sitting by appointment of the Governor in place of Moses, C. J., and Wright, A. J., concurred.